DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Juan Perez Jr. on 5/4/2021.

The application has been amended as follows: 
	
	Claims 1, 3, and 14 are canceled.

	
	In claim 4, line 8, the recitation “10°C” is deleted and replaced with “180°C”

	In claim 10, line 6, the recitation “well-” is deleted and replaced with “well”

	All other claims are as filed on 4/12/2021.

Allowable Subject Matter
Claims 4-7, 9-13, and 15-20 are allowed.

Reasons for Allowance
In claim 4, the recitation of “circulating a working fluid within said lateral conduit, said working fluid comprising an aqueous electrolyte solution and configured to have a substantially nonlinear temperature enthalpy relationship at pressures greater than 10 MPa and temperatures less than 180°C when said fluid is within said lateral conduit,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 4, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
In claim 9, the recitation of “said fluid comprising an aqueous electrolyte solution and configured to have a substantially nonlinear temperature enthalpy relationship at pressures greater than 10 MPa and temperatures less than 180°C when within said subterranean horizontal connection,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 9, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
In claim 10, the recitation of “said fluid comprising an aqueous electrolyte solution and configured to have a nonlinear temperature enthalpy relationship at pressures greater than 10 MPa and temperatures less than 180°C when within said lateral interconnection,” as within the context of the claimed invention as disclosed and 
In claim 11, the recitation of “said fluid comprising an aqueous electrolyte solution and configured to have a nonlinear temperature enthalpy relationship at pressures greater than 10 MPa and temperatures less than 180°C when within said lateral interconnection of said U shaped bore hole,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 11, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
In claim 12, the recitation of “said fluid comprising an aqueous electrolyte solution and configured to have a nonlinear temperature enthalpy relationship at pressures greater than 10 MPa and temperatures less than 180°C when within said lateral interconnection,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 12, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
In claim 13, the recitation of “said fluid comprising an aqueous electrolyte solution and configured to have a nonlinear temperature enthalpy relationship at pressures greater than 10 MPa and temperatures less than 180°C when within said lateral interconnection,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 13, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  
Claims 5-7 and 15-20 are allowed due to dependency on one of claims 4 and 9-13.
All rejections are withdrawn.  The rejections under 35 U.S.C. §§ 112(a) and 112(b) are withdrawn based on the amendments to the claims specifying that an aqueous electrolyte solution is required in each independent claim and the information supplied by Applicant in the response filed 4/12/2021, page 9 of 11, which is considered evidence showing that a person having ordinary skill in the art would have had adequate direction so that practicing the claims does not involve undue experimentation—the Office agrees with this argument.  Claims 1, 3, and 14 are canceled, so the 112(b) rejections of them are moot.  The rejections of claims 4-7 and 9-13 under 112(b) are withdrawn because the claims have been clarified by way of amendment requiring the fluid to exhibit the temperature-enthalpy relationship in the well/bore/lateral connection itself.  The prior art considered closest was cited in the previous Office action:
US 4,719,759 teaches magnesium sulfate in geothermal brines: “It is frequently the case that brines with which the invention is used include magnesium sulfate and calcium chloride, as well as sodium chloride” (col. 4, lines 56-58).
US 5,277,823 teaches magnesium sulfate as a silica inhibitor for geothermal applications (col. 4, lines 56-59; col. 6, lines 30-33).

Neither of these references teaches 20 mass percent magnesium sulphate 
US 9,803,626 discloses a supercritical CO2 system (Abstract) with a similar well arrangement (Figs. 2-3) but fails to teach an aqueous electrolyte solution having a non-linear temperature-enthalpy relationship at less than 180 degrees Celsius and over 10 MPa pressure.  
Various references teach lateral connections underground between two wells: US 2007/0245729 (Fig. 1); US 2012/0174581 (Fig. 1); US 2013/0056171 (Fig. 1); and US 2013/0152578 (Fig. 1) are examples.  Of these, US 2012/0174581 [36 and 47] and US 2013/0056171 [6 and 47] teach a working fluid comprising an aqueous electrolyte.  However, no reference can be identified that positively teaches a fluid comprising an aqueous electrolyte solution having a non-linear temperature-enthalpy relationship at less than 180 degrees Celsius and over 10 MPa pressure.  
With respect to claims 9, 10, 16, and 17, various references teach repurposing oil wells for use with geothermal energy systems: US 2013/0152578 [45, 46, 83, and 85]; US 2012/0174581 [19, 22, 46, 47, 62, and 65]; US 2011/0035154 [230]; and US 2006/0048770 (Abstract) [32, 36, 56, 65, 80, and 86] are examples.  Thus, generally, this concept alone is not considered to render those claims patentable.  
Furthermore, the Office has noted and carefully considered the information disclosure statements filed.
No prior art reference is considered to teach the claims as noted above.  Thus, the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/MICKEY H FRANCE/Examiner, Art Unit 3746                                                                                                                                                                                                        

/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        Monday, May 10, 2021